     Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00539-ADA
BRAZOS LICENSING AND              §
DEVELOPMENT,                      §
          Plaintiff,              §
                                  §
v.                                §
                                  §
HUAWEI TECHNOLOGIES USA           §
INC. ET AL.,                      §
             Defendant.           §

                   PLAINTIFF’S RESPONSE TO
     DEFENDANTS’ SUPPLEMENTAL CLAIM CONSTRUCTION BRIEF
         ADDRESSING CLAIM 15 OF U.S. PATENT NO. 8,200,224
         Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 2 of 8




I.     Dependent claim 15 does not invoke the mixed class concerns of IPXL
       Huawei failed to meet its burden to prove, by clear and convincing evidence, that claim 15

is invalid for allegedly mixing classes of subject matter under the reasoning in IPXL Holdings v.

Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005) (“IPXL”).1 IPXL ruled that “a single claim

covering both an apparatus and a method of use of that apparatus is invalid” as indefinite (under

§ 112, ¶ 2). Id. at 1384. Claim 15, reproduced below, does not invoke this same concern.
         15. The method of claim 1 implemented in a computer program product
             stored on a storage medium, comprising executable program means for
             causing a base station to perform the method when the program is run on
             the base station.
U.S. Patent No. 8,200,224 (“the ’224 patent”), 10:58–61 (claim 15). Unlike IPXL, claim 15 does

not cover an apparatus and a method of use of that apparatus. Rather, claim 15 recites that the

method steps of claim 1 must be performed with certain structure. This is a proper and long-

recognized limitation on the scope of a method. See Robert A. Matthews, Jr., Annot. Patent Digest

§ 3:53 (2021) (collecting cases).2

       Huawei has not cited any Federal Circuit case law in which the court invalidated a
dependent claim because it recited structural limitations on its independent method claim. To the

contrary, Federal Circuit authority indicates that such dependent claiming is permissible. In

Akamai,3 for example, the court explained that “[m]ethod claims often include structural details”

in holding that the district court’s claim construction properly included a structural element as a

limitation in a method claim. Id. at 1329–30.


1
  Prior to the Court raising this issue sua sponte, Huawei had waived the right to pursue this
   invalidity theory by failing to preserve the same in its invalidity contentions and briefing.
2
  Judges from the Federal Circuit and the federal district courts have quoted from and relied on
   Matthew’s Annotated Patent Digest in rendering rulings on dozens of patent matters. See, e.g.,
   Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.3d 1336, 1358 (Fed. Cir. 2017)
   (Reyna, dissenting-in-part); Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1318, 1321−22, 1327,
   1330 (Fed. Cir. 2014); Leviton Mfg. Corp. v. Universal Security Instruments, Inc., 606 F.3d
   1353, 1373 (Fed. Cir. 2010) (Prost, J., dissenting); Motiva Patents, LLC v. Sony Corp., 2019
   WL 4737051, *5 (E.D. Tex. Sep, 27, 2019).
3
  Akamai Technologies, Inc. v. Limelight Networks, Inc., 629 F.3d 1311 (Fed. Cir. 2010), vacated
   on other grounds, 419 Fed. Appx. 989 (Fed. Cir. 2011).

                                                1
         Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 3 of 8




       Similarly, in Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d

1367, 1374–75 (Fed. Cir. 2008), the court found that a method claim was not invalid for

impermissibly claiming mixed classes of subject matter even though the claim included structural

limitations. As the court explained in Microprocessor, “Method claim preambles often recite the

physical structures of a system in which the claimed method is practiced.” Id. at 1375; see also

Seachange Int’l, Inc. v. C–COR Inc., 413 F.3d 1361, 1375–76 (Fed. Cir. 2005) (holding that the

phrase “distributed computer system” in preamble of a method claim was a claim limitation);

Eaton Corp. v. Rockwell Intern. Corp., 323 F.3d 1332, 1342 (Fed. Cir. 2003) (construing a method

claim as including steps that require the operation or manipulation of recited structure).

       Finally, in SunRace Roots Enterprise Co. v. SRAM Corp., 336 F.3d 1298 (Fed. Cir. 2003),

the Federal Circuit discussed a dependent claim that added a “structural limitation” to the

independent method claim. Id. at 1303. The court’s discussion did not question the validity of the

dependent claim even though that claim “simply add[ed] the structural limitation” to the method

claim. Id.

       Confronted with analogous facts, another court presented a similar analysis of the Federal

Circuit authority addressed above. McDavid Knee Guard, Inc. v. Nike USA, Inc., 809 F. Supp. 2d

863, 881–82 (N.D. Ill. Aug. 17, 2011). There, the court cited much of the same authority as

reaffirming it is permissible to limit method claims to performance with certain structure. The

court thus upheld the definiteness of dependent claims that only added structural limitations to a

method claim. Id. Other courts have applied similar reasoning. See, e.g., Steuben Foods, Inc. v.

Oystar USA, Inc., No. 1:10-CV-00780 EAW, 2021 WL 630906, at *3 (W.D.N.Y. Feb. 18, 2021)

(instructing that “IXPL Holdings is not implicated where a method claim ‘recite[s] the physical

structures of a system in which the claimed method is practiced’”) (quoting Microprocessor, 520

F.3d at 1374); Optimum Imaging Techs. LLC v. Canon Inc., No. 2:19-CV-00246-JRG, 2020 WL

3104290, at *24 (E.D. Tex. June 11, 2020) (finding IPXL was not invoked by the recitation of

structure which “permissibly sets forth the environment and context of the [claimed] method.”).

Analogous reasoning refutes Huawei’s deficient indefiniteness theory here.

                                                 2
          Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 4 of 8




       In its supplemental brief, Huawei incorrectly interprets claim 15 as being “written in

apparatus format, indicating capability to perform the claimed method in addition to active

performance of the method recited in Claim 1.” Dkt. 64 at 3. Huawei is wrong. Claim 15 recites

at the outset “[t]he method of claim 1 . . .” and thus it clearly is written in method form. ’224

patent, 10:58–61. The remainder of claim 15 is not satisfied by mere capability but rather limits

the performance of claim 1 to certain structure—i.e., “. . . implemented in a computer program

product stored on a storage medium, comprising executable program means for causing a base

station to perform the method when the program is run on the base station.” As explained above,

the Federal Circuit (and numerous progeny cases) has made it clear that the concern identified in

IPXL is not implicated where, like here, a method claim recites structure in which the claimed

method must be implemented. See, e.g., Microprocessor, 520 F.3d at 1374. Because claim 15

would be infringed only by “practicing the claimed method . . . [using] the requisite structure,” id.

at 1375, the ambiguity driving the analysis in IPXL is simply not present.4

II.    Dependent claim 15 recites sufficient structure to avoid § 112, ¶ 6

       The Court also invited the parties (through e-mail dated April 27, 2021, from Dr. Joshua

Yi, Technical Advisor to the Hon. Alan D. Albright, United States District Court – Western District

of Texas) to further brief “Whether the claim term is subject to Section 112, Paragraph 6 given

that the base station performs the method of Claim 1 and may also provide sufficient structure to

overcome the presumption that 112, 6 applies.” The Court’s “given that” statement correctly

recognizes that claim 15 expressly requires the base station to perform the method of claim 1. See

’224 patent, 10:60–61 (claim 15). This recitation of definite structure, and the additional structural

context in which it is recited, does indeed overcome the presumption that § 112, ¶ 6 applies.

       As explained above, dependent claim 15 recites that the method of claim 1 must be

performed with certain structure—e.g., “. . . a base station to perform the method when the

program is run on the base station.” Sufficient structure is recited as (1) the executable program

4
 Huawei purports to also challenge dependent claim 14 under IPXL. The Court did not grant leave
for Huawei to newly address claim 14; and Huawei has waived such a challenge. See n.1, supra.
                                                  3
          Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 5 of 8




that must be run on (2) the base station, where the executable program must itself contain

(3) specific algorithm structure (i.e., the process steps of claim 1). These three structural elements,

when collectively considered, are sufficient to overcome the presumption that § 112, ¶ 6 applies.

        First, claim 15 recites corresponding structure as an “executable program” of a “computer

program product stored on a storage medium.” Courts have repeatedly found that the term

“executable program” itself connotes structure, particularly when embodied “on a storage

medium.” Dkt. 43 (Op. Br.) at 6 (collecting cases).

        Second, there is also precedent for the conclusion that the term “‘base station’ possessed a

well defined meaning in the art connoting structure.” EON Corp. IP Holdings, LLC v. Sensus USA

Inc., 741 F. Supp. 2d 783, 794 (E.D. Tex. Aug. 11, 2010) (“EON”). The court in EON quoted

multiple dictionary definitions in support of its interpretation that “base station” connotes structure.

Id. at 793. The court also found the dictionary definitions to be “consistent with the applicant’s

use of the term throughout the specification. See, e.g., ’101 Patent at 3:32–4:6 (describing the base

station as transmitting and receiving messages to and from subscriber units).” Id. Here, the ’224

patent similarly confirms the understanding that “base station” itself connotes structure, including

by stating “[t]he term ‘base station’ as used herein refers to any type of fixed network element

capable of exchanging data with a user equipment.” ’224 patent, 2:13–15. As explained above,

claim 15 structurally limits the method of claim 1 in that it requires the base station to perform

that method, as the Court correctly recognized (in its e-mail concerning supplemental briefing).

        Finally, claim 15 also recites algorithmic structure by expressing the “method of claim 1”

as certain process steps which the executable program, when run on the base station, must cause

the base station to perform. This multi-part combination of structure, including (1) the executable

program running on (2) the base station, where the executable program must itself contain

(3) specific algorithm structure recited as the process steps of claim, is sufficient to overcome the

presumption that § 112 ¶ 6 applies to this term. See Dkt. 46 at 5 (collecting cases).

        As explained in WSOU’s briefing, Huawei has tacitly acknowledged claim 15 recites

sufficient structure corresponding to the disputed “means for” term. Id.; see also Dkt. 43 (Op. Br.)

                                                   4
          Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 6 of 8




at 5–7. Huawei’s original means-plus-function construction identified as corresponding structure

the “base station” expressly recited in claim 15. Dkt. 43 (Op. Br.) at 4–5 (reproducing Huawei’s

original position, as disclosed by Huawei prior to the filing of the opening brief). Huawei offered

no explanation in its briefing for why it abandoned its prior position that the recited “base station”

is itself corresponding structure. It is also independently significant that Huawei still maintains

the flowchart 100 of Figure 1 is corresponding structure. Id.; see also Dkt. 45 (Resp. Br.) at 10.

This is because the same language is stated verbatim in both the description of the steps set forth

in the flowchart 100 of Figure 1 and the steps recited in claim 1, which claim 15 expressly requires

the “base station to perform . . . when the program is run on the base station.” ’224 patent,

10:60–61 (claim 15). This overlap is underscored by a side-by-side comparison of claim 1 and

flowchart 100, which are both reproduced in Table 1, infra, with identical language highlighted.

If corresponding structure is found in the flowchart 100 of Figure 1, as Huawei contends, then the

disputed term admittedly avoids § 112, ¶ 6. This is because claim 15 recites this same structure,

including in its requirement that “the method of claim 1” must be “run on the base station.”

        Huawei argues in its supplemental brief that, if this term is subject to § 112, ¶ 6, “the

corresponding structure for the means term above cannot be the base station alone.” Dkt. 64 at 4.

This is neither the question the Court invited the parties to brief nor even a dispositive issue here.

The Court asked the parties to address whether § 112, ¶ 6 is invoked, given that the recited “base

station” also provides necessary structure for the claimed method implementation. Huawei does

not dispute, and has advanced no evidence to refute, the understanding that (1) “base station”

connotes structure to a person of ordinary skill in the art and (2) that the claimed implementation

requires at least a base station. That claim 15 further recites other structural limitations, in addition

to the “base station” requirement, only further confirms § 112, ¶ 6 is not invoked here.




                                                   5
            Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 7 of 8




                                                TABLE 1
Steps of the method of claim 1 are reproduced below, which                  Steps of Fig. 1 of ’224 patent
   claim 15 requires “a base station to perform . . . when the
   program is run on the base station.”
receiving a first measurement report from said user equipment via           Step 101: Receiving a first
said telecommunication link, said first measurement report                  measurement report
containing an evaluation of signal quality from at least one candidate
base station of said plurality of base stations for a handover;
selecting a first candidate base station using said evaluation of said      Step 102: Selecting a first
signal quality from said first measurement report;                          candidate base station
initiating a first handover preparation by transmitting a first request     Step 103: Initiating a first
to said first candidate base station;                                       handover preparation
determining if said first handover preparation has failed;                  Step 104: Determining if said
                                                                            handover preparation has failed
selecting a set of candidate base stations including … some of said         Step 105: Selecting a set of
candidate base stations identified in said first measurement report;        candidate base stations
initiating a second handover preparation by transmitting a second           Step 106: Initiating a second
handover request to a plurality of said set of candidate base stations,     handover preparation
if said first handover preparation has failed;
selecting a target base station from said set of candidate base stations,   Step 107: Selecting a target
if said second handover preparation has not failed;                         base station
initiating said handover of said user equipment from said base station      Step 108: Initiating the
to said target base station;                                                handover of the user equipment
  Compare ’224 patent at 10:58–61 (claim 15) with id. at Fig. 1 (highlighting added).




  Dated: May 7, 2021                             Respectfully submitted,

                                          By:    /s/ Ryan S. Loveless
                                                 James L. Etheridge
                                                 Texas Bar No. 24059147
                                                 Ryan S. Loveless
                                                 Texas Bar No. 24036997
                                                 Brett A. Mangrum
                                                 Texas Bar No. 24065671
                                                 Travis L. Richins
                                                 Texas Bar No. 24061296
                                                 Jeff Huang
                                                 Etheridge Law Group, PLLC
                                                 2600 E. Southlake Blvd., Suite 120 / 324
                                                 Southlake, TX 76092
                                                 Tel.: (817) 470-7249

                                                     6
         Case 6:20-cv-00539-ADA Document 65 Filed 05/07/21 Page 8 of 8




                                            Fax: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Jeff@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on May 7, 2021.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless




                                               7
